            Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 1 of 42


                                                                    ACE Scholastic AdvantageSM
            ACE American Insurance Company
                                                                    Educators Legal Liability Policy
                                                                                                 Declarations


                       This Policy is issued by the stock insurance company listed above.


THIS POLICY IS A CLAIMS MADE AND REPORTED POLICY. EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS POLICY COVERS ONLY CLAIMS FIRST MADE AGAINST THE INSUREDS AND REPORTED
TO THE INSURER DURING THE POLICY PERIOD OR EXTENDED REPORTING PERIOD, IF APPLICABLE.
AMOUNTS INCURRED FOR DAMAGES AND CLAIMS EXPENSES SHALL BE APPLIED AGAINST THE
RETENTION AMOUNT. PLEASE READ THIS POLICY CAREFULLY.
TERMS THAT APPEAR IN BOLD FACE TYPE HAVE SPECIAL MEANING. PLEASE REFER TO SECTION II,
DEFINITIONS.

 Policy No. EON G23670471 004
 Item 1.   Educational Institution:    Pine Bluff School District
                Principal Address:     512 S. Pine St
                                       Pine Bluff, AR 71601
 Item 2.   Policy Period:
                  From: 12:01 a.m. 02/01/2016             To: 12:01 a.m 02/01/2017
                        (Local time at the address shown in Item 1)

 Item 3.   Limits of Liability Each Claim and in the Aggregate for all Claims including Claims Expenses:

                   $1,000,000



 Item 4.   Retention

           A.      For Damages and Claims Expenses under Insuring Agreement IA.1:
                    $ Zero          each Claim

           B.      For Damages and Claims Expenses under Insuring Agreement IA.2 and IB:
                    $25,000         each Claim

           C.      For Damages and Claims Expenses under Insuring Agreement IC:
                    $25,000         each Claim




PF-26438 (01/09)                                    © 2009                                            Page 1 of 2
            Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 2 of 42



 Item 5.   Notice to Insurer:

                   A.      Notice of Claim or Wrongful Act:

                                   Director of Professional Liability Claims
                                   ACE Professional Risk
                                   P.O. Box 5105
                                   Scranton, PA 18505-0518
                                   Fax Number: 877-201-8787

                   B.      All other notices:

                                   Chief Underwriting Officer
                                   ACE USA - Professional Risk
                                   1133 Avenue of the Americas, 32nd Floor
                                   New York, NY 10036

 Item 6.   Policy Premium:                                             $22,500


 Item 7.   Extended Reporting Period:

           A.      Additional Premium:      100% of Annual Premium

           B.      Additional Period:       12 Months


 Item 8. Crisis Management Fund:

           $25,000



IN WITNESS WHEREOF, the Insurer has caused this Policy to be countersigned by a duly authorized
representative of the Insurer.




DATE: 02/23/2016
                                                                                 Authorized Representative




PF-26438 (01/09)                                      © 2009                                                 Page 2 of 2
            Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 3 of 42


                                                              ACE Scholastic AdvantageSM
             ACE American Insurance Company                                           Educators Legal
                                                                                       Liability Policy

In consideration of the payment of the premium, in reliance upon the Application, and subject to the Declarations
and the terms and conditions, limit of liability and other provisions of this Policy, the Insureds and the Insurer
agree as follows:

I.   INSURING AGREEMENTS

     A. Insured Educators’ Legal Liability

        1. School Officials’ Liability

             The Insurer will pay on behalf of the Insured Educators all Damages and Claims Expenses for
             which the Insured Educators:

             a. are not indemnified by the Educational Institution, and

             b. which the Insured Educators become legally obligated to pay

             by reason of a Claim first made against the Insured Educators and reported to the Insurer during
             the Policy Period or, if elected, the Extended Reporting Period, for any Wrongful Act taking place
             prior to the end of the Policy Period.

        2. Educational Institution Reimbursement

             The Insurer will pay on behalf of the Educational Institution all Damages and Claims Expenses
             for which the Educational Institution:

             a. has indemnified the Insured Educators, and

             b. which the Insured Educators become legally obligated to pay

             by reason of a Claim first made against the Insured Educators and reported to the Insurer during
             the Policy Period or, if elected, the Extended Reporting Period, for any Wrongful Act taking place
             prior to the end of the Policy Period.

     B. Educational Institution Liability

         The Insurer will pay on behalf of the Educational Institution all Damages and Claims Expenses for
         which the Educational Institution becomes legally obligated to pay by reason of a Claim first made
         against the Educational Institution and reported to the Insurer during the Policy Period or, if elected,
         the Extended Reporting Period, for any Wrongful Act taking place prior to the end of the Policy
         Period.

     C. Employment Practices Liability

         The Insurer will pay on behalf of the Insureds all Damages and Claims Expenses for which the
         Insureds becomes legally obligated to pay by reason of a Claim first made against an Insured and
         reported to the Insurer during the Policy Period or, if elected, the Extended Reporting Period, for any
         Wrongful Act taking place prior to the end of the Policy Period.




PF-26439a (05/09)                                    © 2009                                           Page 1 of 25
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 4 of 42

    D. Educational Institution Crisis Management Coverage

        The Insurer will pay on behalf of the Educational Institution the Crisis Management Expense for
        which the Educational Institution becomes legally obligated to pay by reason of a Crisis Event first
        occurring during the Policy Period, but only up to the limit of liability for the Crisis Management Fund.

II. DEFENSE

    A. The Insurer shall have the right and duty to defend any covered Claim made against the Insured and
       reported to the Insurer during the Policy Period or, if elected, the Extended Reporting Period, for any
       Wrongful Act taking place prior to the end of the Policy Period, even if such Claim is groundless, false
       or fraudulent.

    B. The Insured shall not admit or assume liability or settle or negotiate to settle any Claim or incur any
       Claims Expenses without the prior written consent of the Insurer.

    C. The Insurer shall have the right to appoint counsel and to make such investigation and defense of a
       covered Claim as it deems necessary.

    D. The Insurer shall not settle any Claim without the written consent of the Educational Institution, which
       consent shall not be unreasonably withheld.

    E. The Educational Institution may settle any Claim to which this insurance applies provided that the
       Educational Institution does so:

        1. on behalf of all Insureds with prejudice; and

        2. without incurring any Claims Expenses and/or Damages in excess of the Retention.

    F. If the Educational Institution refuses to consent to a settlement or a compromise recommended by the
       Insurer and acceptable to the claimant, then the Insurer’s Limit of Liability under this Policy with respect
       to such Claim shall be reduced to:

        1. the amount of Damages for which the Claim could have been settled plus all Claims Expenses
           incurred until the date of such refusal, and

        2. 50% of all subsequent covered Claims Expenses in excess of such amount, which sum shall not
           exceed the unexhausted Limits of Liability specified in Item 3 of the Declarations.

        The remaining 50% of Claims Expenses and all subsequent Damages shall be borne uninsured by the
        Insureds and at their own risk.

        In such event, the Insurer shall tender a check to the Insured for the recommended settlement amount,
        and shall be relieved of any further duty or obligation, except as otherwise stated in this subsection F.2.
        above.

    G. The Insurer shall not be obligated to investigate, defend, pay or settle, or continue to investigate, defend,
       pay or settle, any Claim after any applicable Limit of Liability specified in Item 3 of the Declarations has
       been exhausted:

        1. by payment of Damages and Claims Expenses, or by any combination thereof, or

        2. after the Insurer has deposited the remainder of any unexhausted applicable Limit of Liability into a
           court of competent jurisdiction.

        In such case, the Insurer shall withdraw from the investigation, defense, payment or settlement of such
        Claim and shall tender the investigation, defense and control of such Claim to the Insured.




PF-26439a (05/09)                                    © 2009                                            Page 2 of 25
            Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 5 of 42

    H. The Insureds shall cooperate with the Insurer, and provide to the Insurer all information and assistance
       which the Insurer reasonably requests including but not limited to:

         1. attending hearings,

         2. depositions and trials and assistance in effecting settlements,

         3. securing and giving evidence, or

         4. obtaining the attendance of witnesses and conducting the defense of any Claim covered by this
            Policy.

    I.   The Insureds shall do nothing that may prejudice the Insurer’s position.

    J. The Insureds shall immediately forward to the Insurer, at the address indicated in Item 5A of the
       Declarations, every demand, notice, summons, or other process or pleadings received by the Insured or
       its representatives.

III. DEFINITIONS

    When used in this Policy, the following bold-faced words have the following meaning:

    A. Adverse Publicity: The publication of unfavorable information regarding the Educational Institution
       which can reasonably be considered to materially reduce public confidence in the competence, integrity
       or viability of the Educational Institution to conduct operations.

         Such publication must occur in a report about an Insured appearing in:

         1. a daily newspaper of general circulation;

         2. a magazine or other published periodical; or

         3. a radio or television news program.

    B. Application:

         1. all applications, including any attachments thereto, and

         2. all other information and materials submitted by or on behalf of the Insureds to the Insurer in
            connection with the Insurer underwriting this Policy or any Policy of which this Policy is a direct or
            indirect renewal or replacement or which it succeeds in time.

         All such applications, attachments, information and materials are deemed attached to and incorporated in
         this Policy.

    C. Bodily Injury:

         1. physical injury to the body,

         2. physical pain,

         3. sickness,

         4. disease,

         5. death, and

         6. Mental Distress.



PF-26439a (05/09)                                       © 2009                                         Page 3 of 25
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 6 of 42


    D. Claim:

        1. a written demand against any Insured for monetary Damages or non-monetary or injunctive relief;

        2. a civil proceeding against any Insured seeking monetary Damages or non-monetary or injunctive
           relief, commenced by the service of a complaint or similar pleading;

        3. a mediation or arbitration proceeding, but only if the Insurer has provided its prior written consent to
           such proceeding, against any Insured seeking monetary Damages or non-monetary or injunctive
           relief;

        4. a civil, administrative or regulatory proceeding against any Insured commenced by:

            a. the issuance of a notice of charge or formal investigative order, including without limitation any
               such proceeding by or in association with:

                    i.   the Equal Employment Opportunity Commission, or

                    ii. any other similar federal, state or local governmental authority located anywhere in the
                        world;

            b. the service upon or other receipt by any Insured of a written notice or subpoena from the
               investigating authority identifying any Insured as an individual against whom a civil,
               administrative or regulatory investigation or proceeding is to be commenced;

        5. a Special Needs Hearing; or

        6. a written request of the Insured to toll or waive a statute of limitations applicable to a Claim
           described in paragraphs 1 through 4 above; provided however, this subparagraph only applies with
           respect to coverage provided under Insuring Agreement I.C,

        including any appeal from any of the above.

        In all cases, Claim shall not include a labor or grievance arbitration or proceeding which is subject or
        pursuant to a collective bargaining agreement.

    E. Claims Expenses:

        1. reasonable and necessary attorneys' fees, expert witness fees and other fees and costs incurred by
           the Insurer, or by the Insured with the Insurer’s prior written consent, in the investigation and
           defense of covered Claims; and

        2. reasonable and necessary premiums for any appeal bond, attachment bond or similar bond; provided
           however the Insurer shall have no obligation to apply for or furnish such bond;

        Claims Expenses shall not include wages, salaries, fees or costs of Educational Executives or
        Employees of the Insurer or the Insured or Crisis Management Expense.

    F. Crisis Event: One of the following, except where coverage is otherwise excluded under Exclusions E
       and N of the Policy.

        1. Management Event: The incapacity, death or state or federal criminal indictment of an Educational
           Executive;

        2. Funding Cancellation: The cancellation, withdrawal or revocation of $500,000 or more in funding,
           donation(s), grant(s) or bequest(s) by a non-government entity or person to the Educational
           Institution;



PF-26439a (05/09)                                     © 2009                                            Page 4 of 25
            Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 7 of 42



         3. Bankruptcy: The disclosure by the Educational Institution of:

             a. its intention to file or its actual filing for protection under federal bankruptcy laws, or

             b. a third-party’s intention to file or its actual filing of an involuntary bankruptcy petition under federal
                bankruptcy laws with respect to the Educational Institution;

         4. Employment Event: The disclosure by the Educational Institution of the threatened or actual
            commencement by a third party of an action, audit or investigation alleging a Wrongful Employment
            Practice by the Educational Institution which has caused or is reasonably likely to cause Adverse
            Publicity; and

         5. Material Event: Any other material event which, in the good faith opinion of the Educational
            Institution, has caused or is reasonably likely to result in Adverse Publicity, but only if such material
            event is scheduled for coverage by written endorsement to this Policy.

    G. Crisis Management Expense:

         1. expenses incurred by the Educational Institution during a period beginning ninety (90) days prior to
            and in reasonable anticipation of a Crisis Event and ending ninety (90) days after an actual or
            reasonably anticipated Crisis Event.

         2. this is irrespective of whether a Claim is actually made with respect to the subject Crisis Event.

         3. the Insurer must have been notified of the Crisis Management Expense within thirty (30) days of
            the date the Educational Institution first incurs the subject Crisis Management Expense.

         4. such expenses are as follows:

             a. the reasonable and necessary expenses directly resulting from a Crisis Event which the
                Educational Institution incurs for Crisis Management Services provided to the Educational
                Institution by a Crisis Management Firm; and

             b. the reasonable and necessary expenses directly resulting from a Crisis Event which the
                Educational Institution incurs for:

                 i.    advertising, printing, or the mailing of matter relevant to the Crisis Event, and

                 ii.   out of pocket travel expenses incurred by or on behalf of the Educational Institution or the
                       Crisis Management Firm.

         5. Crisis Management Expense does not include those amounts which otherwise would constitute
            compensation, benefits, fees, overhead, charges or expenses of an Insured or any of the Insured’s
            Employees.

    H. Crisis Management Firm: A marketing firm, public relations firm, law firm, or other professional services
       entity retained by the Insurer, or by the Educational Institution with the Insurer’s prior written consent,
       to perform Crisis Management Services arising from a Crisis Event.

    I.   Crisis Management Fund: The amount specified in Item 8 of the Declarations.

    J. Crisis Management Services: The professional services provided by a Crisis Management Firm in
       counseling or assisting the Educational Institution in reducing or minimizing the potential harm to the
       Educational Institution caused by the public disclosure of a Crisis Event.




PF-26439a (05/09)                                       © 2009                                                Page 5 of 25
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 8 of 42


    K. Damages:

        1. compensatory damages,

        2. judgments,

        3. any award of prejudgment and post-judgment interest, and

        4. settlements

        which the Insured becomes legally obligated to pay on account of any Claim first made against any
        Insured during the Policy Period or, if elected, the Extended Reporting Period, for Wrongful Acts to
        which this Policy applies.

        Damages also include punitive and exemplary damages and the multiple portion of any multiplied
        damage award, if and to the extent such damages are insurable under the law of the applicable
        jurisdiction most favorable to the insurability of such damages.

        With respect to any Claim arising out of a Wrongful Employment Practice, Damages shall also mean:

        1. front pay and back pay, except as otherwise stated below; and

        2. liquidated damages awarded pursuant to the Age Discrimination in Employment Act of 1967 or the
            Equal Pay Act of 1963.

        Damages shall not include:

        1. any amount for which the Insured is not financially liable or legally obligated to pay;

        2. taxes, fines or penalties; provided, however. this limitation does not include the ten percent [10%]
           penalty excise tax imposed upon any Insured Educator pursuant to 26 U.S.C. §4558(a)(2) for
           participation in an excess benefit transaction;

        3. matters uninsurable under the laws pursuant to which this Policy is construed;

        4. employment-related benefits, retirement benefits, perquisites, vacation and sick days, medical and
           insurance benefits, deferred cash incentive compensation or any other type of compensation;
           provided, however, this limitation does not include salary, wages, bonuses, commissions and non-
           deferred cash incentive compensation in a settlement or judgment for a Wrongful Employment
           Practice;

        5. the cost to comply with any injunctive or other non-monetary or declaratory relief, including specific
           performance, or any agreement to provide such relief;

        6. any liability or costs incurred to modify any building or property to make it more accessible or
           accommodating to any person;

        7. any liability or costs in connection with any educational, sensitivity or other corporate program, policy
           or seminar;

        8. Crisis Management Expense;

        9. the value of tuition of scholarship;

        10. the reimbursement of tuition, books, transportation expenses and other fees associated with
            educational activities;




PF-26439a (05/09)                                    © 2009                                             Page 6 of 25
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 9 of 42

        11. any amount that an Insured shall be required to pay pursuant to an Special Needs Hearing award,
            other than prevailing party fees;

        12. liquidated damages, except to the extent specifically included as Damages above; or

        13. the return of funds which were received:

            a. from any federal, state or local governmental agency and any interest, fines or penalties arising
               out of the return of such funds; or

            b. as donations from a third party.

    L. Discrimination: Any actual or alleged violation of employment discrimination laws anywhere in the
       world, including violations based on race, color, religion, creed, age, sex, disability, marital status,
       national origin, pregnancy, HIV status, sexual orientation or preference, military status.

    M. Educational Executive: An Executive of the Educational Institution or a Subsidiary.

    N. Educational Institution: The institution of learning named in Item 1 of the Declarations. Educational
       Institution also shall include any such institution in its capacity as debtor-in-possession as defined in
       United States bankruptcy law or its equivalency where the laws of another country apply.

    O. Employee: Any natural person whose services or labor is engaged and directed by, and who is acting
       solely within the scope of his or her employment with, the Educational Institution, including any:

        1. principal, assistant principal, chancellor, provost, dean, personnel director, risk manager, university
           counsel, administrator, chaplain, guidance counselor, faculty member, student teacher, teaching
           assistant, faculty aid, or any other full-time, part-time, seasonal, leased or temporary employee or
           volunteer;

        2. association member, representative to an education association of which the Educational Institution
           is a member, or any alumni council member of the Educational Institution;

        3. student of the Educational Institution while serving in a supervised internship program in
           satisfaction of course requirements; or

        4. independent contractors who are natural persons, but only with respect to:

            a. services performed by the independent contractor on behalf of the Educational Institution or
               Subsidiary thereof, and

            b. those independent contractors whom the Educational Institution is required to indemnify based
               upon written contract or indemnity agreement which was executed by both the Educational
               Institution or Subsidiary and the independent contractor prior to the commission of the
               Wrongful Act for which indemnity is being sought.

    P. Executive: Any natural person who was, now is or shall become a duly elected or appointed director,
       officer, trustee, manager, in-house general counsel, governor, duly constituted committee member (or the
       functional equivalent of such positions).

    Q. Excluded Personal Conduct:

        1. dishonest, fraudulent, criminal or malicious act, error or omission by an Insured;

        2. any intentional or knowing violation of the law by an Insured; or

        3. any gaining in fact of any profit, remuneration or advantage to which any Insured was not legally
           entitled.



PF-26439a (05/09)                                     © 2009                                            Page 7 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 10 of 42


    R. Extended Reporting Period: The period for the extension of coverage, if elected, described in Section
       VII, Extended Reporting Periods.

    S. Incidental Medical Malpractice: Injury arising out of emergency medical services rendered or which
       reasonably should have been rendered to any person or persons by any duly certified emergency medical
       technician, paramedic or nurse who is:

        1. an Employee of the Educational Institution, or

        2. acting on its behalf to provide such services, but is not employed, either full-time or part-time, at a
           hospital, clinic or nursing home facility.

        Incidental Medical Malpractice also includes injury arising out of the dispensation of prescribed
        medicine.

    T. Insured: The Educational Institution, Subsidiaries and any Insured Educators.

    U. Insured Educators:

        1. all persons who were, now are or shall be an Educational Executive;

        2. all persons who were, now are or shall be lawfully elected or appointed members of the board of
           education or board of regents of the Educational Institution;

        3. Employees of the Educational Institution;

        4. student teachers and volunteers while acting solely for or on behalf of, and at the written request and
           under the direction of, the Educational Institution;

        5. commissions, boards, or other units, and members and Employees thereof, operated by and under
           the jurisdiction of such Educational Institution and within an apportionment of the total operating
           budget indicated in the application for this Policy;

        6. elected or duly appointed Educational Executives and Employees of the Educational Institution
           while acting at the written request of the Educational Institution in their capacity as a duly appointed
           official of a governmentally-recognized outside tax exempt entity; or

        7. elected or duly appointed Educational Executives and Employees of the Educational Institution
           while acting at the written request of the Educational Institution and in their capacity as a director or
           officer of a Not-for-Profit Entity for any Wrongful Acts they have committed in their respective
           capacities as a director or officer of such Not-for-Profit Entity, provided that:

            a. the appointment of the elected or duly appointed official or Employee to such Not-for-Profit
               Entity is based solely upon the person’s being an elected or duly appointed Educational
               Executive or Employee of the Educational Institution; and

            b. such elected or duly appointed Educational Executive or Employee is directed in writing by the
               Educational Institution to serve as a director or officer of such Not-for-Profit Entity prior to
               beginning such service;

        Coverage afforded under this Policy to the above Insured Educators applies only to the extent such
        persons are acting solely in their capacities as legally authorized representatives, and solely within the
        scope, of their employment with or representation of the Educational Institution

    V. Insured Educator’s Legal Representatives: The estate, heirs, legal representatives, assigns, spouses
       and legally recognized domestic partners of any Insured Educator.


PF-26439a (05/09)                                     © 2009                                             Page 8 of 25
             Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 11 of 42


    W. Insurer: The insurance company providing this insurance.

    X. Interrelated Wrongful Acts: All Wrongful Acts that have as a common nexus any fact, circumstance,
       situation, event, transaction, cause or series of related facts, circumstances, situations, events,
       transactions or causes.

    Y. Mental Distress: Mental distress, mental injury, mental anguish, mental tension, pain and suffering,
       shock and humiliation; provided, however, such Mental Distress must arise from and be accompanied by
       objectively identifiable and demonstrable injury to the claimant’s body, sickness, disease or death.

    Z. Network Security or Privacy Breach:

        1. The actual failure or inability of the security of the Educational Institution’s computer system’s to
           prevent a computer attack or mitigate loss arising in whole or in part from a computer attack;

        2. physical theft, loss or mysterious disappearance of:

              a. firmware,

              b. hardware (including components thereof), or

              c.   hard copy files,

              owned and/or controlled by the Educational Institution on which electronic data or Personal
              Information is stored, by a person other than an Insured, from a premises occupied and/or
              controlled by the Educational Institution, or

        3. the wrongful disclosure of any Personal Information by any means whatsoever.

  AA.   Not-for-Profit Entity: A non-profit corporation, community chest, fund, foundation or other entity that is
        not included in the Definition of Educational Institution and that is exempt from federal income tax as an
        organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

  BB.   Outside Entity: Any

        1. for-profit corporation or other for profit entity, or

        2. Not-for-Profit Entity.

  CC. Personal Information: An individual’s

        1.    name,

        2.    social security number,

        3.    medical or healthcare data,

        4.    other protected health information,

        5.    drivers license number,

        6.    state identification number,

        7.    credit card number,

        8.    debit card number,




PF-26439a (05/09)                                       © 2009                                        Page 9 of 25
             Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 12 of 42

        9.    address,

        10. telephone number,

        11. account number,

        12. account histories,

        13. passwords, or

        14. other nonpublic personal information as defined in Privacy Regulations.

        Personal Information shall not include information that is lawfully made available to the general public
        for any reason, including but not limited to information from federal, state or local government records.

  DD. Personal Injury: Injury arising out of one or more of the following offenses:

        1. false arrest, detention or imprisonment;

        2. malicious prosecution;

        3. libel, slander or other defamatory or disparaging material;

        4. publication or an utterance in violation of an individual’s right to privacy; and

        5. wrongful entry or eviction, or other invasion of the right to private occupancy.

  EE.   Policy: Collectively, the Declarations, the Application, this Policy, including any endorsements.

  FF.   Policy Period: The period of time specified in Item 2 of the Declarations, subject to prior termination
        pursuant to Section XIV, Termination of the Policy.

  GG. Pollutants:

        1. Any substance exhibiting any hazardous characteristics as defined by, or identified on, a list of
           hazardous substances issued by the United States Environmental Protection Agency or any federal,
           state, county, municipal or local counterpart thereof or any foreign equivalent.

        2. Such substances shall include, without limitation:

              a. solids,

              b. liquids,

              c. gaseous or thermal irritants,

              d. contaminants or smoke,

              e. vapor,

              f.   soot,

              g. fumes,

              h. acids,

              i.   alkalis,




PF-26439a (05/09)                                     © 2009                                         Page 10 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 13 of 42

            j.   chemicals or waste materials, including materials to be recycled, reconditioned, or reclaimed.

        3. Pollutants shall also mean any other air emission, odor, waste water, oil or oil products, infectious or
           medical waste, asbestos or asbestos products, noise, lead, dust, fibers, germs, fungus (including
           mold or mildew and any mycotoxins, spores, scents or byproducts produced or released by fungi) and
           electric or magnetic or electromagnetic field.

  HH. Privacy Regulations: The following statutes and regulations associated with the care, custody, control or
      use of personally identifiable financial, medical or other sensitive information:

        1. Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191);

        2. Gramm-Leach-Bliley Act of 1999;

        3. California Security Breach Notification Act (CA SB 1386);

        4. Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45(a), but solely for alleged violations
           of unfair or deceptive acts or practices in or affecting commerce;

        5. The Family Educational Rights and Privacy Act (also known as the Buckley Amendment); and

        6. other similar local, state, federal, or foreign identity theft and privacy protection legislation that
           requires commercial entities that collect Personal Information to post privacy policies, adopt specific
           privacy or security controls, or notify individuals in the event that Personal Information has
           potentially been compromised.

  II.   Professional Service:

        1. services that may be legally performed only by an individual holding a professional license,
           regardless of whether the person is licensed or not, or

        2. any service provided for a fee or remuneration by an Insured Educator to any party other than an
           Educational Institution.

  JJ.   Property Damage:

        1. physical injury to, or loss or destruction of, tangible or intangible property, including the loss of use
           thereof; and

        2. loss of use of tangible or intangible property which has not been physically injured, lost, damaged or
            destroyed.

  KK. Retaliation: Retaliatory treatment on account of:

        1. the actual or attempted exercise by an Employee of any rights of such an Employee under law,
           including workers’ compensation laws, the Family and Medical Leave Act, and the Americans with
           Disabilities Act;

        2. the filing of any claim under any statute, rule or regulation to protect an Employee from
           Discrimination by his or her employer if:

            a. such Employee discloses or threatens to disclose to a superior or a governmental agency, or

            b. such Employee gives testimony relating to, any activity within such employer’s operations which
               may be in violation of a statute, rule or regulation or any professional codes of ethics, including
               the Federal False Claims Act;




PF-26439a (05/09)                                      © 2009                                            Page 11 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 14 of 42

        3. the disclosure or threat of disclosure by an Employee of the Educational Institution to a superior or
           to any governmental agency of any act by an Insured which act is alleged to be a violation of any
           federal, state, local or foreign law, common or statutory, or any rule or regulation promulgated
           thereunder;

        4. an Employee assisting, cooperating or testifying in any proceeding or investigation into whether an
           Insured violated any federal, state, local or foreign law, common or statutory, or any rule or regulation
           promulgated thereunder; or

        5. any strike of any Employee of the Educational Institution

  LL.   Sexual Abuse and Molestation: Any actual, attempted or alleged criminal sexual conduct of a person
        by another person, or persons acting in concert, which causes physical and/or mental injuries. Sexual
        Abuse and Molestation includes:

        1. sexual molestation,

        2. sexual assault,

        3. sexual exploitation, or

        4. sexual injury.

        Sexual Abuse and Molestation does not include Sexual Harassment.

  MM. Sexual Harassment: Any actual or alleged unwelcome sexual advances, requests for sexual favors or
      other conduct of a sexual nature, of a person by another person, or persons acting in concert, which
      causes physical and/or mental injuries. Sexual Harassment includes the above conduct:

        1. when submission to or rejection of such conduct is made either explicitly or implicitly a condition of a
           person’s employment, or a basis for employment decisions affecting a person; or

        2. when such conduct has the purpose or effect of unreasonably interfering with a person’s work
           performance or creating an intimidating, hostile, or offensive work environment.

        Sexual Harassment does not include Sexual Abuse and Molestation.

  NN. Special Needs Hearing: A due process hearing:

        1. conducted at the written request of a student’s parent(s) or legal guardian;

        2. which is presided over by an impartial arbiter; and

        3. of which the subject is an individual education plan which addresses the special educational needs of
           a student with disabilities that is jointly developed by the Educational Institution and the student’s
           parent(s) or legal guardian.

  OO. Subsidiary(ies): Any entity, other than a joint venture, in which the Educational Institution:

        1. on or before the inception date of the Policy Period, owns, directly or through one or more
           Subsidiaries, more than fifty percent (50%) of the voting, appointment or designation power, either
           directly or indirectly through one or more Subsidiaries, for the selection of a majority of such
           organization’s voting directors or trustees;

        2. has the right, pursuant to written contract or the by-laws, charter, operating agreement or similar
           documents of the Educational Institution or any Subsidiary, to elect, appoint or designate a
           majority of the organization’s voting directors or trustees, whether directly or indirectly through on or
           more Subsidiaries;



PF-26439a (05/09)                                     © 2009                                           Page 12 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 15 of 42


        3. acquires a greater than fifty percent (50%) interest during the Policy Period and of which the book
           value of such entity’s assets determined in accordance with Generally Accepted Accounting Practices
           (“GAAP”):

            a. total less than 25% of the similarly calculated assets of the Educational Institution as of the
               inception date of the Policy Period. Provided that the Educational Institution shall provide the
               Insurer with full particulars of the Subsidiary before the end of the Policy Period, or

            b. exceeds 25% of the similarly calculated assets of the Educational Institution as of the inception
               date of the Policy Period. Such coverage is extended to such Subsidiary only upon the
               condition that within ninety (90) days after the date of its becoming a Subsidiary the Educational
               Institution shall :

                i.    have provided the Insurer with full particulars of the new Subsidiary;

                ii.   agreed to any additional premium or amendment of the provisions of this Policy required by
                      the Insurer relating to such new Subsidiary, and

                iii. pay when due any additional premium required by the Insurer relating to the new
                     Subsidiary.

        Coverage afforded under this Policy with respect to Claims made against any Subsidiary or any
        Insured Educator thereof shall only apply for Wrongful Acts occurring after the effective time such
        Subsidiary became a Subsidiary and prior to the time such Subsidiary ceased to be a Subsidiary.

  PP. Wrongful Act: With regard to:

        1. Insuring Agreements I.A.1 and 1.A.2:

            Any actual or alleged error, omission, act, misstatement, misleading statement, breach of duty by an
            Insured Educator while acting solely in their capacity as such and solely within the scope of their
            employment with or representation of the Educational Institution;

        2. Insuring Agreement I.B:

            Any actual or alleged error, omission, act, misstatement, misleading statement, breach of duty by the
            Educational Institution or by any independent contractor or leased employee that is not an Insured
            Educator; or

        3. Insuring Agreement I.C:

            a. Solely with respect to Claims brought and maintained by or on behalf of any Employee or
               applicant for employment with the Educational Institution, a Wrongful Employment Practice
               committed or attempted by the Educational Institution or by any Insured Educator acting
               solely in their capacity as such and on behalf of the Educational Institution and only to the
               extent the Insured Educator or other alleged wrongful actor was acting solely within the scope of
               their employment with or representation of the Educational Institution; or

            b. with respect to all other Claims, Discrimination or Sexual Harassment, or a violation of a
               natural person’s civil rights relating to such Discrimination or Sexual Harassment, whether
               direct, indirect, intentional or unintentional, by the Insured Educator acting solely within the
               scope of their employment with or representation of the Educational Institution.

        4. Wrongful Act, in all cases, does not mean and shall not include any actual or alleged error,
           omission, act, misstatement, misleading statement, or breach of duty alleging, based on, arising out
           of or attributable to, in whole or in part, a Network Security or Privacy Breach.




PF-26439a (05/09)                                     © 2009                                          Page 13 of 25
             Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 16 of 42


  QQ. Wrongful Employment Practice: Any actual or alleged:

        1. wrongful dismissal, discharge or termination, whether actual or constructive;

        2. employment-related misrepresentation;

        3. Discrimination;

        4. Sexual Harassment or unlawful workplace harassment;

        5. wrongful deprivation of a career opportunity;

        6. wrongful demotion;

        7. failure to employ or promote;

        8. wrongful discipline;

        9. Retaliation;

        10. negligent evaluation;

        11. employment-related libel, slander, defamation, humiliation, invasion of privacy;

        12. the giving of negative or defamatory statements in connection with an Employee reference;

        13. failure to grant tenure; and

        14. with respect to paragraphs QQ.1 through QQ.13 above, inclusive, negligent hiring, retention, training
            or supervision; infliction of emotional distress or mental anguish; failure to provide or enforce
            adequate or consistent corporate policies and procedures; or violation of an individual’s civil rights;

        of any past, present or prospective full-time, part-time, seasonal and temporary Employee or volunteer or
        leased Employee or applicant for employment of the Educational Institution. Coverage afforded by this
        Policy applies only to the extent that the Employee, volunteer or leased Employee or applicant for
        employment was acting:

        a. solely in their capacity as such,

        b. on behalf of the Educational Institution, and

        c.    only to the extent the person was acting solely within the scope of their actual or proposed
              employment with the Educational Institution.

    The foregoing definitions shall apply equally to the singular and plural forms of the respective words.

IV. EXCLUSIONS

    Except as limited under Insuring Agreement I.D, Educational Institution Crisis Management Coverage, the
    Insurer shall not be liable for Damages or Claims Expenses on account of any Claim:



PF-26439a (05/09)                                      © 2009                                          Page 14 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 17 of 42

    A. alleging, based upon, arising out of or attributable to any Excluded Personal Conduct. However, this
       exclusion shall not apply:

        1. unless and until there is an adverse admission by, finding of fact, or final adjudication against any
           Insured as to such Excluded Personal Conduct, at which time the Insured shall reimburse the
           Insurer for all Damages and Claims Expenses paid or incurred on account of such Claim; or

        2. that part of any Claim for Wrongful Employment Practice.

        The Wrongful Act of any Insured Educator shall not be imputed to any other Insured Educator for the
        purpose of determining the applicability of the above exclusion. Further, only facts pertaining to and
        knowledge possessed by any past, present or future Educational Executives of the Educational
        Institution shall be imputed to the Educational Institution.

    B. seeking relief or redress in any form other than monetary damages, or Claims Expenses for a Claim
       seeking injunctive or other non-monetary relief. However, the Insurer shall defend such a Claim in
       accordance with Section II, Defense, subject to a Policy Period aggregate limit of liability of $100,000.
       This limit shall be part of the Limit of Liability stated in Item 3 of the Declarations.

    C. alleging, based upon, arising out of or attributable to any:

        1. Bodily Injury, other than Mental Distress arising out of a Wrongful Employment Practice. This
           also includes, but is not limited to, corporal punishment;

        2. Property Damage;

        3. Personal Injury, other than libel, slander or defamation in any form arising out of a Wrongful
           Employment Practice; or

        4. any allegation relating to the foregoing C.1, C.2 or C.3:

            a. that an Insured negligently employed, investigated, supervised or retained a person, or

            b. based on an alleged practice, custom or policy and including, without limitation, any allegation
               that the violation of a civil right caused or resulted from such Damages, Claims Expenses or
               Claim.

    D. alleging, based upon, arising out of or attributable to the failure to effect or maintain any insurance or
       bond, including any insurance provided by self-insurance arrangements, self-insurance trusts, pools,
       captive insurance companies, retention groups, reciprocal exchanges or any other plan or agreement of
       assumption or risk transfer. However, this exclusion shall not apply to Claims Expenses.

    E. alleging, based upon, arising out of or attributable to:

        1. the actual, alleged or threatened discharge, dispersal, release, escape, seepage, migration or
           disposal of Pollutants; or

        2. any direction or request that any Insured test for, monitor, clean up, remove, contain, treat, detoxify
           or neutralize Pollutants, or any voluntary decision to do so.

    F. alleging, based upon, arising out of or attributable to:

        1. the planning, construction, maintenance, operation or use of any nuclear reactor, nuclear waste
           storage or disposal site or any other nuclear facility;

        2. the transportation of nuclear material; or

        3. any nuclear reaction or radiation, or radioactive contamination, regardless of its cause.



PF-26439a (05/09)                                       © 2009                                         Page 15 of 25
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 18 of 42


    G. brought by or on behalf of any Insured. However, with respect to any Claim alleging any Wrongful
       Employment Practice, this exclusion shall only apply to cross-claims or counter-claims brought by one
       Insured against another Insured.

    H. alleging, based upon, arising out of or attributable to:

         1. a breach of any express, implied, actual or constructive contract, agreement, warranty, guarantee or
            promise, including a contract with a student for educational services.

             However:

             a. the Insurer shall indemnify the Insured for Claims Expenses with respect to a Claim that
                alleges a breach of contract subject to a Policy Period aggregate limit of liability of $100,000.
                This limit shall be part of the Limit of Liability stated in Item 3 of the Declarations; and

             b. this subsection of this exclusion shall not apply to any Claim alleging any Wrongful
                Employment Practice.

    I.   alleging, based upon, arising out of or attributable to:

         1. any construction, architectural or engineering contracts and/or agreements, or

         2. the actual or alleged liability assumed by the Insured under any express, implied, actual or
            constructive contract, agreement, warranty, guarantee, promise, collective bargaining agreement or
            negotiated labor agreement, unless such liability would have attached to the Insured even in the
            absence of such contract, agreement, warranty, guarantee, promise, collective bargaining agreement
            or negotiated labor agreement.

    J. alleging, based upon, arising out of or attributable to any misappropriation of any trade secret or
       infringement of patent, collective mark, certification mark, registered mark, service mark, trademark, trade
       dress, trade name, domain, title, slogan, copyright or service name.

    K. alleging, based upon, arising out of or attributable to the rendering or failure to render:

         1. medical services, including Incidental Medical Malpractice; or

         2. Professional Services provided by any psychologist, counselor, career counselor, advisor, or other
            professional or quasi-professional except as stated in K.3. immediately below; or

         3. Professional Services provided by any Insured Educator other than purely educational services.
            However this exclusion shall not apply to the extent the Professional Services are being provided by
            an attorney directly to and for the sole benefit of the Educational Institution.

    L. alleging, based upon, arising out of or attributable to any Insured’s activities as a trustee or fiduciary as
       respects to:

         1. any type of employee benefit plan, including any pension, savings, or profit sharing plan,

         2. any amounts or benefits due under any fringe benefit program, retirement program, incentive
            program, perquisite program, entitlement program or

         3. any other benefits owed to any Employee.

         This includes, but is not limited to, any actual or alleged violation of the responsibilities, obligations or
         duties imposed by the Employee Retirement Income Security Act of 1974, any similar state or local laws,
         and any rules and regulations promulgated thereunder and amendments thereto.




PF-26439a (05/09)                                       © 2009                                            Page 16 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 19 of 42

        However, the Insurer shall indemnify the Insured for Claims Expenses but only with respect to a Claim
        that alleges a breach of fiduciary duty, responsibility or obligation in connection with any employee benefit
        or pension plan, or to any amount due under any fringe benefit or retirement program and subject to a
        Policy Period aggregate limit of liability of $25,000. This limit shall be part of the Limit of Liability stated
        in Item 3 of the Declarations.

    M. alleging, based upon, arising out of or attributable to:

        1. any prior or pending litigation or administrative or regulatory proceeding, or any U.S. Equal
           Employment Opportunity Commission or similar state, local or foreign agency proceeding or
           investigation, filed on or before the effective date of the first policy issued and continuously renewed
           by the Insurer, or the same or substantially the same Wrongful Act, fact, circumstance or situation
           underlying or alleged therein; or

        2. any other Wrongful Act whenever occurring which, together with a Wrongful Act underlying or
           alleged in such prior or pending proceeding, would constitute Interrelated Wrongful Acts.

    N. alleging, based upon, arising out of, or attributable to:

        1. any Wrongful Act, fact, circumstance or situation which has been the subject of any written notice
           given under any other policy of which this Policy is a renewal or replacement or which it succeeds in
           time; or

        2. any other Wrongful Act whenever occurring which, together with a Wrongful Act which has been
           the subject of such notice, would constitute Interrelated Wrongful Acts.

    O. alleging, based upon, arising out of or attributable to any Wrongful Act prior to the inception date of the
       first policy issued by the Insurer or any affiliate thereof, and continuously renewed and maintained, if, on
       or before such date, any Insured knew or could have reasonably foreseen that such Wrongful Act could
       lead to a Claim.

    P. alleging, based upon, arising out of or attributable to any:

        1. purchase, sale, offer of or solicitation of an offer to purchase or sell securities, or violation of any
           securities law, including provisions of the Securities Act of 1933, or the Securities Exchange Act of
           1934, as amended;

        2. violation of the Organized Crime Control Act of 1970 (commonly known as “Racketeer Influenced And
           Corrupt Organizations Act” or “RICO”), as amended;

        3. regulation promulgated under the foregoing laws; or

        4. any federal, state, local or foreign laws:

            a. similar to the foregoing laws (including “Blue Sky” laws), or

            b. regulating the same or similar conduct or services, whether such law is statutory, regulatory or
               common law.

    Q. alleging, based upon, arising out of or attributable to:

        1. Sexual Abuse and Molestation, including any allegation that an Insured negligently, recklessly or
           intentionally employed, investigated, supervised or retained any person who allegedly or actually
           committed such acts, or

        2. any alleged practice, policy or custom, including any violation of a civil right, that gave rise to, caused,
           or resulted in such Sexual Abuse and Molestation.




PF-26439a (05/09)                                       © 2009                                           Page 17 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 20 of 42

    R. alleging, based upon, arising out of or attributable to any Wrongful Act arising out of an Insured
       Educator serving as an Executive or employee of an Outside Entity, if such Claim is brought by the
       Outside Entity or by any Executive or employee.

    S. alleging, based upon, arising out of or attributable to strikes, riots or civil commotions.

    T. alleging, based upon, arising out of or attributable to the failure to pay any bond, interest on any bond,
       any debt, financial guarantee or debenture.

    U. solely with respect to any Claim arising out of a Wrongful Employment Practice:

        1. alleging, based upon, arising out of or attributable to any violation of the responsibilities, obligations or
           duties imposed by any worker’s compensation, disability benefits, unemployment compensation,
           unemployment insurance, retirement benefits, social security benefits or similar law. However, this
           exclusion shall not apply to that part of any Claim for Retaliation;

        2. for an actual or alleged violation of:

            a. the Employee Retirement Income Security Act of 1974 (except section 510 thereof);

            b. the Fair Labor Standards Act (except the Equal Pay Act),

            c. the National Labor Relations Act,

            d. the Worker Adjustment and Retraining Notification Act,

            e. the Consolidated Omnibus Budget Reconciliation Act,

            f.   the Occupational Safety and Health Act; or any similar federal, state or local laws, and any rules
                 and regulations promulgated thereunder and amendments thereto anywhere in the world.

            However, this exclusion shall not apply to that part of any Claim for Retaliation;

        3. alleging, based upon, arising out of or attributable to:

            a. any costs or liability incurred by any Insured to provide any reasonable accommodations
               required by, made as a result of, or to conform with the requirements of, the Americans With
               Disabilities Act of 1992, as amended, or any similar federal, state or local law, regulation or
               ordinance, including the modification of any building, property or facility to make it more
               accessible or accommodating to any disabled person; or

            b. improper payroll deductions or any Claims for unpaid wages or overtime pay for hours actually
                worked or labor actually performed by any Employee of a Educational Institution, or any
                violation of any federal state, local or foreign statutory law or common law that governs the same
                topic or subject, and any rules, regulations and amendments thereto.

            However, this exclusion shall not apply to that part of any Claim for Retaliation.

V. CRISIS MANAGEMENT COVERAGE PROVISIONS

    A. No Retention shall apply to Crisis Management Expense.

    B. The Insurer shall pay such Crisis Management Expense from the first dollar subject to all other terms
       and conditions of this policy, including the Policy limit.

    C. An actual or anticipated Crisis Event shall be reported to the Insurer as soon as practicable, but in no
       event later than thirty (30) days after the Educational Institution first incurs Crisis Management
       Expenses for which coverage will be requested under this Policy.



PF-26439a (05/09)                                      © 2009                                            Page 18 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 21 of 42


VI. ESTATES, LEGAL REPRESENTATIVES AND SPOUSES

    A. The Insured Educator’s Legal Representatives shall be considered Insureds under this Policy.
       However, coverage is afforded to such Insured Educator’s Legal Representatives only for a Claim
       arising solely out of their status as such.

    B. In the case of a spouse or legally recognized domestic partner, where the Claim seeks damages from
       marital community property, jointly held property or property transferred from a natural person Insured to
       the spouse or legally recognized domestic partner.

    C. No coverage is provided for any Wrongful Act of an Insured Educator’s Legal Representatives.

    D. All of the terms and conditions of this Policy including, without limitation, the Retention applicable to
       Damages and Claims Expenses incurred by Insureds shown in Item 4 of the Declarations, shall also
       apply to Damages and Claims Expenses incurred by such Insured Educator’s Legal Representatives.

VII. EXTENDED REPORTING PERIODS

    If the Insurer terminates or does not renew this Policy (other than for failure to pay a premium when due), or
    if the Educational Institution terminates or does not renew this Policy and does not obtain replacement
    coverage as of the effective date of such cancellation or non-renewal, the Educational Institution shall have
    the right, upon payment of the additional premium described below, to a continuation of the coverage granted
    by this Policy for at least one Extended Reporting Period as follows:

    A. Automatic Extended Reporting Period

        1. The Educational Institution shall have continued coverage granted by this Policy for a period of 60
           days following the effective date of such termination or nonrenewal. Such coverage is only for
           Claims first made during such 60 days and arising from Wrongful Acts taking place prior to the
           effective date of such termination or nonrenewal.

        2. This Automatic Extended Reporting Period shall immediately expire upon the purchase of
           replacement coverage by the Educational Institution.

    B. Optional Extended Reporting Period

        1. The Educational Institution shall have the right, upon payment of the additional premium set forth in
           Item 7A of the Declarations, to an Optional Extended Reporting Period, for the period set forth in
           Item 7B of the Declarations following the effective date of such cancellation or nonrenewal. Such
           coverage is only for Claims first made during such Optional Extended Reporting Period and arising
           from Wrongful Acts taking place prior to the effective date of such termination or nonrenewal.

        2. This right to continue coverage shall lapse unless written notice of such election is given by the
           Educational Institution to the Insurer, and the Insurer receives payment of the additional premium,
           within 30 days following the effective date of termination or nonrenewal.

        3. The first 60 days of the Optional Extended Reporting Period, if it becomes effective, shall run
           concurrently with the Automatic Extended Reporting Period.

        4. The Insurer shall give the Educational Institution notice of the premium due for the Extended
           Reporting Period as soon as practicable following the date the Educational Institution gives such
           notice of such election. Such premium shall be paid by the Educational Institution to the Insurer
           within 10 days following the date of such notice by the Insurer of the premium due.

    C. The Extended Reporting Period is not cancelable and the entire premium for the Extended Reporting
       Period shall be deemed fully earned and non-refundable upon payment.




PF-26439a (05/09)                                   © 2009                                          Page 19 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 22 of 42

    D. The Extended Reporting Period, if elected, shall be part of and not in addition to the Limit of Liability for
       the immediately preceding Policy Period. The purchase of the Extended Reporting Period shall not
       increase or reinstate the Limit of Liability, which shall be the maximum liability of the Insurer for the
       Policy Period and Extended Reporting Period, combined.

    E. A change in Policy terms, conditions, exclusions and/or premiums shall not be considered a nonrenewal
       for purposes of triggering the rights to the Automatic or Optional Extended Reporting Period.

VIII. LIMITS OF LIABILITY

    A. Payment of Claims Expenses without reduction of the Limit of Liability

        1. The Insurer shall pay Claims Expenses in excess of the applicable Retention and up to an
           aggregate amount equal to the Limit of Liability stated in Item 3 of the Declarations without reduction
           of the applicable Limit of Liability. The total amount of such Claims Expense payments by the
           Insurer shall be capped at the amount of the Limit of Liability, and is not on a per Claim basis.

        2. Once the Insurer has paid the amount set forth in Item 3 of the Declarations in aggregate Claims
           Expenses arising from or relating to any and all matters, all further payments by the Insurer of
           Claims Expenses shall reduce the applicable Limit of Liability.

    B. Limit of Liability

        1. Except as otherwise stated in Section VIII.A,

            A. the Insurer’s maximum liability for the sum of all Damages and all Claims Expenses because of
               all Claims (including all Claims alleging any Interrelated Wrongful Acts) first made and
               reported during the Policy Period shall never exceed the amount stated in Item 3 of the
               Declarations.

            B. any payment of Damages and/or Claims Expenses by the Insurer will reduce the Limit of
               Liability stated in Item 3 of the Declarations.

        2. All Claims arising out of the same Wrongful Act and all Interrelated Wrongful Acts of the Insureds
           shall be deemed to be one Claim. Such Claim shall be deemed to be first made on the date the
           earliest of such Claim is first made, regardless of whether such date is before or during the Policy
           Period.

        3. All Damages and all Claims Expenses resulting from a single Claim shall be deemed a single
           Damage and Claims Expense and shall be allocable to the policy in effect on the date the Claim is
           first made, regardless of whether such date is before or during the Policy Period.

        4. The Insurer is entitled to pay Damages and Claims Expenses as they become due and payable by
           the Insureds, without consideration of other future payment obligations.

        5. Once the Limit of Liability has been exhausted by payments of any Damages, the obligations of the
           Insurer under this Policy shall be completely fulfilled and extinguished. This is without regard to
           whether the payment by the Insurer of Claims Expenses under section VIII.A. has exhausted,
           reached or exceeded the amount set forth in Item 3 of the Declarations.

        6. The Crisis Management Fund is the Insurer’s maximum liability for all Crisis Management
           Expense arising from any and all Crisis Events occurring during the Policy Period. This limit shall
           be the Insurer’s maximum liability under this policy regardless of the number of Crisis Events
           reported during the Policy Period.

        7. The Insurer’s obligation to pay Crisis Management Expense terminates and ends upon the
           exhaustion of the Crisis Management Fund. The Crisis Management Fund shall be in addition to
           the aggregate Limit of Liability set forth in Item 3 of the Declarations.




PF-26439a (05/09)                                    © 2009                                           Page 20 of 25
          Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 23 of 42


IX. RETENTION

    A. The liability of the Insurer shall apply only to that part of Damages and Claims Expenses which are in
       excess of the applicable Retention amount shown in Item 4 of the Declarations. Such Retention shall be
       borne uninsured by the Educational Institution and at the risk of all Insureds.

    B. A single Retention amount shall apply to Damages and Claims Expenses arising from all Claims
       alleging Interrelated Wrongful Acts.

    C. If different parts of a single Claim are subject to different Retentions, the applicable Retention shall be
       applied separately to each part of the Damages and Claims Expenses. However, the sum of such
       Retentions shall not exceed the largest applicable Retention.

X. NOTICE

    For coverage under this Policy (other than coverage for a Crisis Event):

    A. The Insured shall, as a condition precedent to their rights under this Policy, give to the Insurer written
       notice of any Claim as soon as practicable, but in no event later than 30 days after:

        1. the end of the Policy Period, or

        2. with respect to Claims first made during any applicable Automatic or Optional Extended Reporting
           Period, the end of such Automatic or Optional Extended Reporting Period.

    B. If, during the Policy Period, any Insured becomes aware of any specific Wrongful Act which may
       reasonably give rise to a future Claim covered under this Policy, and if the Insureds give written notice
       to the Insurer during the Policy Period, the Automatic Extended Reporting Period, or, if elected, the
       Optional Extended Reporting Period of:

        1. the identity of the potential claimants;

        2. a description of the anticipated Wrongful Act allegations;

        3. the identity of the Insureds allegedly involved;

        4. the circumstances by which the Insureds first became aware of the Wrongful Act;

        5. the consequences which have resulted or may result; and

        6. the nature of the potential monetary damages;

        then any Claim which arises out of such Wrongful Act shall be deemed to have been first made at the
        time such written notice was received by the Insurer. No coverage is provided for fees, expenses and
        other costs incurred prior to the time such Wrongful Act results in a Claim.

    C. All notices under any provision of this Policy shall be in writing and given by prepaid express courier,
       certified mail or facsimile transmission properly addressed to the appropriate party.

    D. Notice to the Insureds may be given to the Educational Institution at the address shown in Item 1 of the
       Declarations.

    E. Notice to the Insurer of any Claim or Wrongful Act shall be given to the Insurer at the address set forth
       in Item 5A of the Declarations.

    F. All other notices to the Insurer under this Policy shall be given to the Insurer at the address set forth in
       Item 5B of the Declarations.



PF-26439a (05/09)                                     © 2009                                           Page 21 of 25
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 24 of 42


     G. Notice given as described above shall be deemed to be received and effective upon actual receipt thereof
        by the addressee, or one day following the date such notice is sent, whichever is earlier.

 XI. PRESUMPTIVE INDEMNIFICATION

     A. The Educational Institution agrees to indemnify the Insured Educators to the fullest extent permitted
        by law, taking all steps necessary or advisable in furtherance thereof. This includes the making in good
        faith of any application for court approval.

     B. The Educational Institution further agrees to advance Defense Costs actually and reasonably incurred
        by any Insured Educator in defending any threatened, pending or contemplated action, suit or
        proceeding prior to a final disposition of any such action, suit or proceeding.

     C. The Educational Institution shall not require any determination or adjudication, interim or final, of the
        entitlement of the Insured Educator to indemnification, where permitted by law to do so.

     D. The financial ability of any Insured Educator to make repayment shall not be a prerequisite to the
        making of such an advance, and the right to receive advancement of Claims Expenses herein is a
        contractual right. The agreements contained in this paragraph are binding upon the Educational
        Institution and enforceable by the Insurer or the Insured Educators.

     E. Notwithstanding anything in this section to the contrary, the Educational Institution’s indemnification
        obligations under this section shall not apply in the event the Educational Institution is neither permitted
        nor required to grant such indemnification either because of the appointment by any state or federal
        official, agency or court of any receiver, conservator, liquidator, trustee, rehabilitator or similar official to
        take control of, supervise, manage or liquidate the Educational Institution, or because of the
        Educational Institution becoming a debtor-in-possession.

 XII. OTHER INSURANCE

     If any Damages or Claims Expenses covered under this Policy are covered under any other valid and
     collectible insurance, then this Policy shall cover such Damages or Claims Expenses, subject to its terms
     and conditions, only to the extent that the amount of such Damages or Claims Expenses are in excess of
     the amount of such other insurance, whether such other insurance is stated to be primary, contributory,
     excess, contingent or otherwise, unless such other insurance is written only as specific excess insurance over
     the Limits of Liability provided by this Policy.

XIII. REPRESENTATIONS

     A. The Insureds represent and acknowledge that the statements and information contained in the
        Application are true and accurate and:

         1. are the basis of this Policy and are to be considered as incorporated into and constituting a part of
            this Policy; and

         2. shall be deemed material to the acceptance of this risk or the hazard assumed by the Insurer under
            this Policy.

     B. It is understood and agreed that this Policy is issued in reliance upon the truth and accuracy of such
        representations.

     C. In the event the Application, including materials submitted or required to be submitted therewith,
        contains any misrepresentation or omission made with the intent to deceive or which materially affects
        either the acceptance of the risk or the hazard assumed by the Insurer under this Policy, this Policy
        shall be void ab initio as to:




 PF-26439a (05/09)                                      © 2009                                            Page 22 of 25
            Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 25 of 42

          1. any Insured Educator who knew the facts misrepresented or omitted, whether or not such Insured
             Educator knew of the Application or this Policy; and

          2. the Educational Institution. For purposes of this subsection C, the knowledge of any Insured
             Educator shall not be imputed to any other Insured Educator.

XIV. TERMINATION OF THE POLICY

      A. This Policy shall terminate at the earliest of the following times:

          1. the effective date of termination specified in a prior written notice by the Educational Institution to
             the Insurer;

          2. 60 days after receipt by the Educational Institution of a written notice of termination from the
             Insurer;

          3. 10 days after receipt by the Educational Institution of a written notice of termination from the
             Insurer for failure to pay a premium when due, unless the premium is paid within such 10 day period;

          4. upon expiration of the Policy Period as set forth in Item 2 of the Declarations; or

          5. at such other time as may be agreed upon by the Insurer and the Educational Institution.

      B. If the Policy is terminated by the Educational Institution, the Insurer shall refund the unearned
         premium computed at the customary short rate.

      C. If the Policy is terminated by the Insurer, the Insurer shall refund the unearned premium computed pro
         rata.

      D. Payment or tender of any unearned premium by the Insurer shall not be a condition precedent to the
         effectiveness of such termination, but such payment shall be made as soon as practicable.

XV.   TERRITORY AND VALUATION

      A. All premiums, limits, retentions, Damages, Claims Expenses and other amounts under this Policy are
         expressed and payable in the currency of the United States of America.

      B. If judgment is rendered, settlement is denominated or another element of Damages and Claims
         Expenses under this Policy is stated in a currency other than United States of America dollars, payment
         under this Policy shall be made in United States dollars at the applicable rate of exchange as published
         in The Wall Street Journal as of the date the final judgment is reached, the amount of the settlement is
         agreed upon or the other element of Damages or Claims Expenses is due, respectively or if not
         published on such date, the next date of publication of The Wall Street Journal.

      C. Coverage under this Policy shall extend to Wrongful Acts taking place or Claims made or Damages or
         Claims Expenses sustained anywhere in the world, provided the Claim is made within the jurisdiction of
         and subject to the laws of the United States of America, Canada or their respective territories or
         possessions.

XVI. SUBROGATION

      A. In the event of any payment under this Policy, the Insurer shall be subrogated to the extent of such
         payment to all the rights of recovery of the Insureds.

      B. The Insureds shall execute all papers required and shall do everything necessary to secure and preserve
         such rights. This includes the execution of such documents necessary to enable the Insurer effectively
         to bring suit or otherwise pursue subrogation rights in the name of the Insureds.



 PF-26439a (05/09)                                      © 2009                                          Page 23 of 25
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 26 of 42


XVII. ACTION AGAINST THE INSURER AND BANKRUPTCY

     A. No action shall lie against the Insurer, except as set forth below in Section XX, Alternative Dispute
        Resolution.

     B. No person or organization shall have any right under this Policy to join the Insurer as a party to any
        action against any Insured to determine the liability of the Insured nor shall the Insurer be impleaded by
        any Insured or its legal representatives.

     C. Bankruptcy or insolvency of any Insured or of the estate of any Insured shall not relieve the Insurer of its
        obligations nor deprive the Insurer of its rights or defenses under this Policy.

XVIII. AUTHORIZATION CLAUSE

     By the acceptance of this Policy, the Educational Institution agrees to act on behalf of all Insureds with
     respect to:

     A. the giving and receiving of notice of Claim,

     B. the giving or receiving of notice of termination or non renewal,

     C. the payment of premiums and the receiving of any premiums that may become due under this Policy,

     D. the agreement to and acceptance of endorsements,

     E. consenting to any settlement,

     F. exercising the right to the Extended Reporting Period, and

     G. the giving or receiving of any other notice provided for in this Policy.

     All Insureds agree that the Educational Institution shall so act on their behalf.

XIX. ALTERATION, ASSIGNMENT AND HEADINGS

     A. Notice to any agent or knowledge possessed by any agent or by any other person:

         1. Shall not affect a waiver or a change in any part of this Policy.

         2. Shall not prevent the Insurer from asserting any right under the terms of this Policy.

     B. No change in, modification of, or assignment of interest under this Policy shall be effective except when
        made by a written endorsement to this Policy. Such written endorsement must be signed by an
        authorized representative of the Insurer.

     C. The titles and headings to the various parts, sections, subsections and endorsements of the Policy are
        included solely for ease of reference. They do not in any way limit, expand or otherwise affect the
        provisions of such parts, sections, subsections or endorsements.

XX. ALTERNATIVE DISPUTE RESOLUTION

     A. The Insureds and the Insurer shall submit any dispute or controversy arising out of or relating to this
        Policy or the breach, termination or invalidity thereof to the alternative dispute resolution (“ADR”) process
        set forth in this section.

     B. Either an Insured or the Insurer may elect the type of ADR process discussed below. The Insured shall
        have the right to reject the choice by the Insurer of the type of ADR process at any time prior to its



 PF-26439a (05/09)                                     © 2009                                          Page 24 of 25
            Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 27 of 42

          commencement. In this circumstance, the Insured shall have the right to select the type of ADR process
          to be used.

     C. There shall be two choices of ADR process:

          1. non-binding mediation administered by any mediation facility to which the Insurer and the Insured
             mutually agree. The Insured and the Insurer shall try in good faith to settle the dispute by mediation
             in accordance with the then-prevailing commercial mediation rules of the mediation facility; or

          2. arbitration submitted to any arbitration facility to which the Insured and the Insurer mutually agree.
             Such arbitration panel shall consist of three disinterested individuals.

     D. In either mediation or arbitration the mediator or arbitrators shall have knowledge of the legal, corporate
        management, or insurance issues relevant to the matters in dispute; and

     E. In the event of mediation, either party shall have the right to commence a judicial proceeding. No such
        judicial proceeding shall be commenced until at least 60 days after the date the mediation has been
        concluded or terminated.

     F. In the event of arbitration, the decision of the arbitrators shall be final and binding and provided to both
        parties, and the award of the arbitrators shall not include attorneys' fees or other costs.

     G. In all events, each party shall share equally the expenses of the ADR process.

     H. Either ADR process may be commenced in:

          1. New York, New York or

          2. in the state indicated in Item 1 of the Declarations as the principal address of the Educational
              Institution.

     I.   The Educational Institution shall act on behalf of each and every Insured in connection with any ADR
          process under this section.

XXI. INTERPRETATION

     The terms and conditions of this Policy shall be interpreted and construed in an evenhanded fashion as
     between the parties. If the language of this Policy is deemed to be ambiguous or otherwise unclear, the
     issue shall be resolved in the manner most consistent with the relevant terms and conditions:

     A. without regard to authorship of the language,

     B. without any presumption or arbitrary interpretation or construction in favor of either the Insureds or the
        Insurer, and

     C. without reference to the reasonable expectations of either the Insureds or the Insurer.




 PF-26439a (05/09)                                     © 2009                                            Page 25 of 25
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 28 of 42


                                                           SIGNATURES
Named Insured                                                                                           Endorsement Number
Pine Bluff School District                                                                              1
Policy Symbol              Policy Number           Policy Period                                        Effective Date of Endorsement
EON                        G23670471 004           02/01/2016 to 02/01/2017                             02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company



THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY
NAMED ON THE FIRST PAGE OF THE DECLARATIONS.


                         By signing and delivering the policy to you, we state that it is a valid contract.


                      INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                        BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                           BANKERS STANDARD INSURANCE COMPANY (A stock company)
                             ACE AMERICAN INSURANCE COMPANY (A stock company)
                      ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                           INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                           PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                         ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                           WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                          436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




                                                                                        Authorized Representative

CC-1K11h (03/14)
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 29 of 42


                                   TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
Named Insured                                                                             Endorsement Number
Pine Bluff School District                                                                2
Policy Symbol              Policy Number    Policy Period                                 Effective Date of Endorsement
EON                        G23670471 004    02/01/2016 to 02/01/2017                      02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



This insurance does not apply to the extent that trade or economic sanctions or similar laws or regulations
prohibit us from providing insurance, including, but not limited to, the payment of claims. All other terms and
conditions of policy remain unchanged.




                                                                               Authorized Agent


PF-46422 (07/15)                                                                                         Page 1 of 1
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 30 of 42


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                  Endorsement Number
Pine Bluff School District                                                                     3
Policy Symbol              Policy Number     Policy Period                                     Effective Date of Endorsement
EON                        G23670471 004     02/01/2016 to 02/01/2017                          02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company


                                                  Notice Amended

It is agreed that the Notice section of the Policy is amended by adding the following:

     Notwithstanding anything in this section to the contrary, written Claim notices may also be transmitted via email
     to the following address:


          ACEClaimsFirstNotice@acegroup.com


All other terms and conditions of this Policy remain unchanged.




                                                                                Authorized Representative

PF-33468 (02/11)                                             © 2011                                           Page 1 of 1
                   Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 31 of 42


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                  Endorsement Number
Pine Bluff School District                                                                     4
Policy Symbol              Policy Number         Policy Period                                 Effective Date of Endorsement
EON                        G23670471 004         02/01/2016 to 02/01/2017                      02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company


                                           Amendatory Endorsement – Arkansas

IF THERE IS ANY CONFLICT BETWEEN THE POLICY, OTHER ENDORSEMENTS TO THE POLICY AND
THIS ENDORSEMENT, THE TERMS PROVIDING THE BROADEST COVERAGE INSURABLE UNDER
APPLICABLE LAW SHALL PREVAIL.
It is agreed that:
1. Section V, Crisis Management Coverage Provisions, subsection C is amended by deleting the phrase “thirty
   (30) days” and inserting the phrase “sixty (60) days”.
2. Section VII, Extended Reporting Periods, is deleted in its entirety and the following is inserted:
    VII. EXTENDED REPORTING PERIODS
          If the Insurer or the Educational Institution terminates or does not renew this Policy, the Educational
          Institution shall have the right to a continuation of the coverage granted by this Policy for the Optional
          Extended Reporting Period, if elected, and the Automatic Extended Reporting Period as follows:
          A. Automatic Extended Reporting Period
                The Educational Institution shall have continued coverage granted by this Policy for a period of 60
                days following the effective date of such termination or nonrenewal, but only for Claims first made
                during such 60 days and arising from Wrongful Acts taking place prior to the effective date of such
                termination or nonrenewal.
          B. Optional Extended Reporting Period
                1. The Educational Institution shall have the right, upon payment of the additional premium set
                   forth in Item 7A of the Declarations, to an Optional Extended Reporting Period, for the period
                   set forth in Item 7B of the Declarations following the expiration date of the Automatic Extended
                   Reporting Period. Such coverage is only for Claims first made during such Optional Extended
                   Reporting Period and arising from Wrongful Acts taking place prior to the effective date of
                   termination or nonrenewal.
                2. This right to continue coverage shall lapse unless written notice of such election is given by the
                   Educational Institution to the Insurer, and the Insurer receives payment of the additional
                   premium within 60 days following the effective date of termination or nonrenewal.
                3. The Optional Extended Reporting Period is not cancelable and the entire premium for the
                   Optional Extended Reporting Period shall be deemed fully earned and non-refundable upon
                   payment.
          C. The Limit of Liability applicable to the Automatic Extended Reporting Period shall be part of and not
             in addition to the Limit of Liability shown in Item 3 of the Declarations for the immediately preceding
             Policy Period. The Automatic Extended Reporting Period shall not increase or reinstate the Limit
             of Liability, which shall be the maximum liability of the Insurer for the Policy Period and the
             Automatic Extended Reporting Period, combined.
          D. The Limit of Liability applicable to the Optional Extended Reporting Period, if elected, shall be the
             greater of the unexhausted Limit of Liability of the immediately preceding Policy Period or 50% of the
             full amount of the Limit of Liability set forth in Item 3 of the Declarations at the inception of the
             immediately preceding Policy Period (hereinafter referred to as “Optional Extended Reporting
             Period Limit of Liability”). The Optional Extended Reporting Period Limit of Liability shall only

PF-26481        (08/09)                                          © 2009                                     Page 1 of 3
SL
              Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 32 of 42

            be available to pay Damages for Claims first made and reported during the Optional Extended
            Reporting Period and arising from Wrongful Acts taking place prior to the effective date of
            termination or nonrenewal (hereinafter referred to as “Optional Extended Reporting Period
            Damages”). The maximum liability for all Optional Extended Reporting Period Damages is the
            Optional Extended Reporting Period Limit of Liability.
        E. If any Claim is covered, in whole or in part, under both the Automatic Extended Reporting Period
           and the Optional Extended Reporting Period, if elected, only the Optional Extended Reporting
           Period Limit of Liability shall apply.
        F. A change in Policy terms, conditions, exclusions and/or premiums shall not be considered a
           nonrenewal for purposes of triggering the rights to the Automatic or Optional Extended Reporting
           Period.
3. Section X, Notice, subsection A is amended by deleting the phrase “30 days” and inserting the phrase “60
   days”.
4. Section XIV, Termination of the Policy, is amended by adding the following:
       If this Policy has been in effect for more than 60 days, or is a renewal of a Policy the Insurer issued, the
        Insurer may terminate this Policy only for one or more of the following reasons:
        1. failure to pay a premium when due;
        2. fraud or material misrepresentation made by or with the knowledge of the Educational Institution in
           obtaining the Policy, continuing the Policy, or in presenting a Claim under the Policy;
        3. a material change in the risk that substantially increases any hazard insured against after Policy
           issuance;
        4. violation of any local fire, health, safety, building, or construction regulation or ordinances with respect
           to any insured property or the occupancy of the property that substantially increases any hazard
           insured against under the Policy;
        5. nonpayment of membership dues in those cases in which the Insurer issuing the Policy require
           payment as a condition of the issuance and maintenance of the Policy; or
        6. a material violation of a material provision of the Policy.
     Notice of termination from the Insurer will state the effective date of termination and the reason(s) for
      termination, and will be mailed by certified mail to the Educational Institution, and by first-class mail to
      the agent or broker of record, and to any lienholder or loss payee listed in the Policy, at the last mailing
      addresses known to the Insurer. Proof of mailing will be sufficient proof of notice.
5. Section XVI, Subrogation, is amended by adding the following:
    The Insurer will be entitled to recovery only after the Insured has been fully compensated for Damages,
    Claims Expenses or Crisis Management Expenses sustained under this Policy, including expenses
    incurred in obtaining full compensation for such Damages, Claims Expenses or Crisis Management
    Expenses.
6. Section XX, Alternative Dispute Resolution, is amended as follows:
    a. Subsection A is deleted in its entirety and the following is inserted:
        A. The Insureds and the Insurer may, upon mutual agreement, submit any dispute or controversy
           arising out of or relating to this Policy or the breach, termination or invalidity thereof to the alternative
           dispute resolution (“ADR”) process set forth in this section.
    b. Subsection F is amended by deleting the phrase “the decision of the arbitrators shall be final and binding”
       and inserting the phrase “the decision of the arbitrators shall be non-binding”.




PF-26481 (08/09)                                           © 2009                                            Page 2 of 3
SL
               Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 33 of 42


7.   The following section is added to the Policy:
          NONRENEWAL
           If the Insurer elects not to renew this Policy, it will mail written notice of nonrenewal by certified mail to
           the Educational Institution, and by first-class mail to the agent or broker of record, at the last mailing
           addresses known to the Insurer. Notice of nonrenewal will be mailed at least 60 days before the end of
           the Policy Period. Proof of mailing will be sufficient proof of notice.

All other terms and conditions of this Policy remain unchanged.


`




                                                                                  Authorized Representative

PF-26481 (08/09)                                          © 2009                                              Page 3 of 3
SL
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 34 of 42


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                     Endorsement Number
Pine Bluff School District                                                                        5
Policy Symbol              Policy Number            Policy Period                                 Effective Date of Endorsement
EON                        G23670471 004            02/01/2016 to 02/01/2017                      02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company

                                        Insured Choice of Defense Counsel Endorsement


It is agreed that Section II, Defense, subsection C, is deleted in its entirety and replaced with the following:

C. The Insured shall have the right to appoint counsel subject to the prior written approval of the Insurer (which
   written approval shall not be unreasonably withheld); however, the Insurer shall make such investigation and
   defense of a Claim as it deems necessary.”


All other terms and conditions of this Policy remain unchanged.




                                                                                Authorized Representative


PF-26714 (01/09) SL                                            © 2009                                             Page 1 of 1
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 35 of 42



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                    Endorsement Number
Pine Bluff School District                                                                       6
Policy Symbol              Policy Number      Policy Period                                      Effective Date of Endorsement
EON                        G23670471 004      02/01/2016 to 02/01/2017                           02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company


      Limited Corporal Punishment Extension (Claims Expense Carveback – Final Adjudication;
                                     Authoritative Decision)

It is agreed that Section IV, Exclusions, subsection C, is amended at numbered paragraph 1 by adding the
following:
     However, this exclusion shall not apply to Claims Expenses in a Claim for alleged corporal punishment if:
          1. such Claim results in a final adjudication or authoritative decision in an administrative or regulatory
             proceeding against all such Insureds that no Insured is liable for or committed such alleged corporal
             punishment; and
          2. such Insured was indemnified for such Claims Expenses by the Named Insured.
     The maximum limit of the Insurer’s liability for all Claims Expenses in the aggregate arising from all Claims
     for any actual or alleged corporal punishment shall be $100,000. This sub-limit of liability shall be part of and
     not in addition to the aggregate Limit of Liability otherwise stated in Item 3 of the Declarations, and will in no
     way serve to increase the Insurer’s Limit of Liability as therein provided. If different parts of a single Claim
     are subject to different applicable Limits, the applicable Limits will be applied separately to each part of such
     Claim Expenses.


All other terms and conditions of this Policy remain unchanged.




                                                                                 Authorized Representative

PF-45314 (04/15)                                              © 2015                                           Page 1 of 1
SL
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 36 of 42



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                      Endorsement Number
Pine Bluff School District                                                                         7
Policy Symbol              Policy Number       Policy Period                                       Effective Date of Endorsement
EON                        G23670471 004       02/01/2016 to 02/01/2017                            02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company


          Sexual Molestation Endorsement (Claims Expenses Carveback – Final Adjudication;
                                      Authoritative Decision)

It is agreed that Section IV, Exclusions, subsection Q is amended by adding the following:
     However, this exclusion shall not apply to Claims Expenses in a Claim for alleged Sexual Abuse and
     Molestation if:
          1. such Claim results in a final adjudication or authoritative decision in an administrative or regulatory
             proceeding against all such Insureds that no Insured is liable for or committed such Sexual Abuse
             and Molestation; and
          2. such Insured was indemnified for such Claims Expenses by the Named Insured.
     The maximum limit of the Insurer’s liability for all Claims Expenses in the aggregate arising from all Claims
     for Sexual Abuse and Molestation shall be $25,000 (“Sexual Abuse and Molestation Claims Expenses
     Sub-Limit of Liability”). This Sexual Abuse and Molestation Claims Expenses Sub-Limit of Liability shall be
     part of and not in addition to the aggregate Limit of Liability otherwise stated in Item 3 of the Declarations, and
     will in no way serve to increase the Insurer’s Limit of Liability as therein provided. If different parts of a single
     Claim are subject to different applicable Limits, the applicable Limits will be applied separately to each part of
     such Claim Expenses.

All other terms and conditions of this Policy remain unchanged.




                                                                                   Authorized Representative

PF-45315 (04/15)                                               © 2015                                            Page 1 of 1
SL
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 37 of 42



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                     Endorsement Number
Pine Bluff School District                                                                        8
Policy Symbol              Policy Number        Policy Period                                     Effective Date of Endorsement
EON                        G23670471 004        02/01/2016 to 02/01/2017                          02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company


                                                  Bullying Exclusion

It is agreed that:

1. Section III, Definitions, is amended by adding the following additional exclusion:
               Bullying means repeated and inappropriate direct or indirect verbal, emotional or physical behavior
                conducted by one or more persons against another person or persons with the intent to disturb,
                cause distress or fear, or undermine such person’s or persons’ dignity.
2. Section IV, Exclusions, is amended by adding the following additional exclusion:
               alleging, based upon, arising out of or attributable to any Bullying or any Mental Distress, Bodily
                Injury or Property Damage resulting from or related to Bullying, including, without limitation, any
                allegation that an Insured negligently employed, investigated, supervised or retained a person, or
                that an alleged practice, custom or policy gave rise to, caused, or resulted in such behavior or any
                violation of a civil right. Solely with respect to this exclusion, Mental Distress need not arise from
                and be accompanied by objectively identifiable and demonstrable injury to the claimant’s body,
                sickness, disease or death.
                However, this exclusion shall not apply to Claims Expenses in a Claim for alleged Bullying if:
                1. such Claim results in a final adjudication or authoritative decision in an administrative or
                   regulatory proceeding against all such Insureds that no Insured is liable for or committed such
                   alleged Bullying; and
                2. such Insured was indemnified for such Claims Expenses by the Named Insured.
                The Insurer’s maximum liability for all Claims Expenses in the aggregate arising from all Claims for
                any actual or alleged Bullying shall be $50,000 (“Bullying Claims Expenses Sub-Limit of
                Liability”). This Bullying Claims Expenses Sub-Limit of Liability shall be part of and not in addition
                to the aggregate Limit of Liability otherwise stated in Item 3 of the Declarations, and will in no way
                serve to increase the Insurer’s Limit of Liability as therein provided. If different parts of a single
                Claim are subject to different applicable Limits, the applicable Limits will be applied separately to
                each part of such Claim Expenses.


All other terms and conditions of this Policy remain unchanged.




                                                                                  Authorized Representative

PF-45316 (04/15)                                                © 2015                                          Page 1 of 1
SL
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 38 of 42



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Named Insured                                                                                                 Endorsement Number
Pine Bluff School District                                                                                    9
Policy Symbol              Policy Number             Policy Period                                            Effective Date of Endorsement
EON                        G23670471 004             02/01/2016 to 02/01/2017                                 02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company


                                        Cap On Losses From Certified Acts Of Terrorism
                           This endorsement modifies insurance provided under the following:
                          ACE Scholastic Advantage Educators Legal Liability Insurance Policy
                                ACE Municipal Advantage Public Entity Liability Policy

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and the Insurer has met its deductible under the Terrorism Risk
   Insurance Act, the Insurer shall not be liable for the payment of any portion of the amount of such losses that
   exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in
   accordance with procedures established by the Secretary of the Treasury.
     “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance with
     the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such Act. The
     criteria contained in the Terrorism Risk Insurance Act for a “certified act of terrorism” include the following:
     1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
        insurance subject to the Terrorism Risk Insurance Act; and
     2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
        committed by an individual or individuals as part of an effort to coerce the civilian population of the United
        States or to influence the policy or affect the conduct of the United States Government by coercion.
B. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion,
   do not serve to create coverage for Damages or Claims Expenses that are otherwise excluded under this
   Policy.



All other terms and conditions of this Policy remain unchanged.




                                                                                             Authorized Representative

PF-17705b (01/15)                                                    © 2015                                                  Page 1 of 1
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                  Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 39 of 42


                             DISCLOSURE PURSUANT TO TERRORISM RISK
                                         INSURANCE ACT
Named Insured                                                                                                  Endorsement Number
Pine Bluff School District                                                                                     10
Policy Symbol              Policy Number              Policy Period                                            Effective Date of Endorsement
EON                        G23670471 004              02/01/2016 to 02/01/2017                                 02/01/2016
Issued By (Name of Insurance Company)
ACE American Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% for year 2015, 84% beginning on January 2016; 83%
beginning on January 1 2017, 82% beginning on January 1, 2018; 81% beginning on January 1, 2019 and 80%
beginning on January 1, 2020 of that portion of the amount of such insured losses that exceeds the applicable
insurer retention. However, if aggregate insured losses attributable to terrorist acts certified under the Terrorism
Risk Insurance Act exceed $100 billion in a calendar year, the Treasury shall not make any payment for any
portion of the amount of such losses that exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and
in such case insured losses up to that amount are subject to pro rata allocation in accordance with procedures
established by the Secretary of the Treasury.

Terrorism Risk Insurance Act Premium: $0.




                                                                                             Authorized Representative

TRIA11c (01/15)                 Includes copyrighted material of Insurance Services office, Inc., with its permission.
              Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 40 of 42




                                      ACE Producer Compensation
                                         Practices & Policies

ACE believes that policyholders should have access to information about ACE's practices and policies related to
the payment of compensation to brokers and independent agents. You can obtain that information by accessing
our website at http://www.aceproducercompensation.com or by calling the following toll-free telephone number:
1-866-512-2862.




ALL-20887 (10/06)
                Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 41 of 42



                                                                                         Arkansas
                                                                           Notice To Policyholders


                         QUESTIONS ABOUT YOUR INSURANCE?




If you have questions about your insurance, need coverage information, or require assistance in resolving complaints, do
not hesitate to contact either your insurance agent, or ACE USA, Customer Service Department, 436 Walnut Street,
Philadelphia, PA 19106-3703, telephone 1-800-352-4462.

If we fail to provide you with reasonable and adequate service, you should feel free to contact:

                                             Arkansas Insurance Department
                                                 1200 West Third Street
                                                  Little Rock, AR 72201
                                             (501) 371-2640 or 800-852-5494




ALL-2Y31b (11/09)
           Case 5:18-cv-00185-KGB Document 13-2 Filed 01/25/19 Page 42 of 42




                                            U.S. Treasury Department’s Office
                                          Of Foreign Assets Control (“OFAC”)
                                             Advisory Notice to Policyholders



This Policyholder Notice shall not be construed as part of your policy and no coverage is provided by this
Policyholder Notice nor can it be construed to replace any provisions of your policy. You should read your
policy and review your Declarations page for complete information on the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:

          Foreign agents;
          Front organizations;
          Terrorists;
          Terrorist organizations; and
          Narcotics traffickers;

as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
Treasury's web site – http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National
and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and
all provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be
such a blocked or frozen contract, no payments nor premium refunds may be made without authorization from
OFAC. Other limitations on the premiums and payments also apply.




PF-17914 (2/05)                       Reprinted, in part, with permission of                        Page 1 of 1
                                              ISO Properties, Inc.
